DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 12/10/2019.  Since the initial filing, no claims have been added, amended or cancelled.  Thus, claims 1-5 are pending in the application.
Drawings
The drawings are not of sufficient quality to permit examination. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.
Specification
The disclosure is objected to because of the following informalities: the “square blind hole” is mentioned in the claims and shown on the Figures but does not have a reference number in the specification.  
Appropriate correction is required.
Claim Objections
Claim 1 and 2 are objected to because of the following informalities:  
Claim 1 line 6: insert “that” between “closed chamber” and “is surrounded by”
Claim 1 line 13: there should only be a semicolon, not a period
Claim 2 line 2: “there is through-hole(s)” should be “there are through-holes”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the piezoelectric properties" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “piezoelectric properties” to overcome this rejection.
Claim 1 recites the limitation "the amount of charges" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “an amount of charges” to overcome this rejection.
Claim 1 recites the limitation "the entire" in 7.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “an entire” to overcome this rejection.
Claim 1 recites the limitation "the outer surface" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “an outer surface” to overcome this rejection.

Claim 1 recites the limitation "the right base" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “a right base” to overcome this rejection.
Claim 1 recites the limitation "the controller" in line 16.  There is insufficient antecedent basis for this limitation in the claim.  Examiner interprets this to intend to refer to the “electric control module” as introduced in line 15.  Examiner suggests changing to “the electric control module” to overcome this rejection.
Claim 1 recites the limitation "the top" in line 22.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “a top” to overcome this rejection.
Claim 1 recites the limitation "the six inner surfaces of the cube-shaped structure" in line 24.  There is insufficient antecedent basis for this limitation in the claim.  The “cube-shaped structure” has previously been introduced as “a cubic structure” in line 18.  Examiner suggests changing line 18 to include “wherein the cubic structure comprises six inner surfaces” and line 24 to read “the six inner surfaces of the cubic structure” to overcome this rejection.
Claim 1 recites the limitation "the outer ends" in line 26.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “outer ends” to overcome this rejection.
Claim 1 recites the limitation "the six movable polished rods" in 26.  There is insufficient antecedent basis for this limitation in the claim.  Line 20 introduces “movable polished rods” but does not establish how many there are.  Examiner suggests changing line 20 to read “six movable polished rods” to overcome this rejection.

Claim 1 recites the limitation "the opposite ends" in 27.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “opposite ends” to overcome this rejection.
Claim 1 recites the limitation "the middle" in line 28.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “a middle” to overcome this rejection.  It is also unclear as to what this is the middle of.  For the purpose of examination, Examiner is interpreting this as “a middle of the cubic chamber” and suggests that the claim language be amended to clarify the intended meaning.
Claim 1 recites the limitation "the two ends" in line 30.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “two ends” to overcome this rejection.  Further, it is unclear as to what structure has these two ends.  For the purpose of examination, Examiner is interpreting this as describing the ends of the movable rods and suggests amending the language to clarify the intended meaning.
Claim 1 recites the limitation "the vibrational signal processor" in line 32.  There is insufficient antecedent basis for this limitation in the claim.  Examiner interprets this as intending to refer to the electric control module as introduced in line 15 or a component therein.  Examiner suggests amending the language to either specify that the electric control module comprises a vibrational signal processor or define the vibrational signal processor as a separate component.
Claim 1 recites the limitation "the first through-hole" and “the second through-hole” in line 35.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “a first through-hole” and “a second through-hole” to overcome this rejection.
Claim 2 recites the limitations “through-hole(s)” in line 2.  It is unclear whether these are intended to indicate the “first/second through-holes” as introduced in claim 1 or if they are new 
Claim 2 recites the limitation "the right wall of the physiotherapy jacket" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 introduces the limitation of “the right wall of the bottom” in line 12.  It is unclear whether these two “right wall” limitations are intended to be the same or different.  For the purpose of examination, Examiner is interpreting these to be the same wall.
Claim 3 recites the limitation "the tourmaline crystal" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “a tourmaline crystal” to overcome this rejection.
Claim 3 recites the limitation "the top surface of the physiotherapy jacket" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “a top surface of the physiotherapy jacket” to overcome this rejection.
Claim 5 recites the limitation "the cam group" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 introduced “cam groups” and it is unclear whether claim 5 intends to read on a single cam group or multiple cam groups.  Examiner suggests amending the claim language to clarify the intended meaning.
Claim 5 recites the limitation "the same axis and angle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “a same angel and axis” to overcome this rejection.
Claim 5 recites the limitation "the adjacent cams" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “adjacent cams” to overcome this rejection.
Claim 5 recites the limitation "the outer cams" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “outer cams” to overcome this rejection.

Dependent claims inherit the rejection of the preceding claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 recites the limitation “a physiotherapy jacket for carrying out quantitative physiotherapy of a human body” in line 4-5.  Examiner suggests inserting “configured” prior to “for carrying” to overcome the rejection.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101 and section 33(a) of the America Invents Act as set forth in this Office action.
the prior art of record, alone or in combination, fails to disclose all of the structural and functional limitations as described in the claims.
While the overall concept of a base reference providing an application of massage and capable of detecting vibrations can be found in the prior art, see for example Erko (US 2017/0035212) paragraph 92 and 157, the structure of the vibrational sensor is not defined.  While it would be obvious to swap any vibrational sensor with any known structure of vibrational sensor, the prior art does not provide teaching of the claimed structure.  While Gang (CN 201488805) teaches a vibrational sensor that uses piezoelectric sheets, compression springs and a central weight to measure vibration using a control board with all components contained within a box like cubic structure, it fails to teach the vibration blocks, the movable polished rods and the accompanying arrangement of these components.  While Zhang (CN 204967667) teaches these missing components, the device itself is an energy collection device, not a sensor and there is no reasonable motivation to alter the structure of Gang with the teachings of Zhang.  Further, neither teaches that the cubic structure has a lower box and an upper cover with screw holes and associated screw to attach the two.  The assembly of the casing of Gang is never discussed.  Neither provides teaching that the springs are in a compressed state when balanced.
Further, claim 1 requires a compass set into the physiotherapy jacket and a drawer structure mounted on a T-rail containing a water storage tank.  The prior art of record does not teach either of these limitations and there would be no reasonable motivation for any such modification to the base reference.
Therefore independent claim 1, as well as dependent claims 2-5, are allowable over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785